DETAILED ACTION
Claims 1-16 as filed 7/09/2018 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Objections
Claim 2 is objected to because of the following informalities:  “the add-on cover is plate” appears to be missing a word.  It appears this should be “the add-on cover is a plate” or “the add-on cover comprises a plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “A plate 40 to cover the top aperture 30 of a lockout device as claimed in claim 2”.  This claim is indefinite because it appears to only be directed to “A plate”, however the claim is written as a combination claim because it refers to claim 2 as more than an intended use.  Therefore, this claim must be interpreted as a combination claim and has been interpreted accordingly.  Therefore, the claim is further indefinite because the term “A plate” already appears as part of the claimed lockout device recited in claim 2.  The scope of this combination of elements is unclear.
Claim 9 recites the limitation "the set of guide channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “A bush 70 to cover the bottom aperture 60 of a lock out device 100 as claimed in claim 11”.  This claim is indefinite because it appears to only be directed to “A bush”, however the claim is written as a combination claim because it refers to claim 11 as more than an intended use.  Therefore, this claim must be interpreted as a combination claim and has been interpreted accordingly.  Therefore, the claim is further indefinite because the term “A bush” is recited in the preamble but is also recited as part of the lock out device recited in claim 11.  The scope of this combination of elements is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremillion, III (US Patent 6123098).
Regarding Claim 1, Gremillion discloses a lockout device 1 for protecting a valve (valve having stem 12) from tampering, the valve having a handle 27 extending along a plane (as best shown in Figures 6 and 7) and the handle 27 being rotatable by a user to operate the valve (the handle is a valve wheel), the lockout device comprising: a first cover 3 configured to cover a first portion of the handle (configured to cover the left portion of the handle as shown in Figure 6); and a second cover 4 configured to enclose a second portion of the handle (configured to enclose the right portion of the handle as shown in Figure 6), the first cover 3 and the second cover 4 adapted to be coupled to each other (at hinge 5) to selectively enclose the handle in a closed condition of the lockout device (as shown in Figure 7), to prevent tampering with the valve (the covers 10A and 10B, respectively) defined by the first cover 3 and the second cover 4 to accommodate an element 12 extending perpendicular to the plane and through the lockout device in the closed condition (as shown in Figure 7); wherein the first cover 3 or the second cover 4 is configured to support an add-on cover 6 to selectively cover the aperture to prevent tampering of the valve (col. 4, lines 9-21).
Regarding Claim 2, Gremillion further discloses the aperture (10A, 10B collectively forming aperture 11) is a top aperture 11 (11 is provided through the top of 3 and 4) to accommodate an element extending above and through the top surface of the lockout device (the aperture 11 accommodates an element which extends above at least the top surface of the outer flanges of 3 and 4 as shown in Figure 7 in which the handle 23 is vertically above the top surface of the outer flanges of 3 and 4), and the add-on cover is a plate (as shown in Figures 4 and 5, cap 6 is a plate with an upwardly extending boss having sides 34) adapted to cover the top aperture (as shown in Figures 7, 8A and 8B).
Regarding Claim 3, Gremillion further discloses the plate (of 6) is movable between a covered position (as best shown in Figure 8B) covering the top aperture 11 and an uncovered position (i.e. with cap 6 being completely removed) uncovering the top aperture 11.
Regarding Claim 7, Gremillion further discloses the first cover 3 is configured to support the add-on cover 6 (via tongue 32), and the second cover 4 comprises: a first quadrant (i.e. a first circumferential half of cover 4 is readable as a “first quadrant” as this term is seen to merely refer to a region or portion of the second cover) to cover a 4 is readable as a “second quadrant” as this term is seen to merely refer to a region or portion of the second cover) to cover a remaining part of the second portion (this second quadrant covers the remaining portion of the second portion described with respect to claim 1 above); wherein the first quadrant and the second quadrant are coupled to the first cover 3 (via hinge 5) and configured to rotate about an axis extending perpendicular to the plane (the first and second quadrants rotate about the axis of the hinge 5, this axis is perpendicular to the plane described above) to selectively enclose the handle (as best shown in Figure 7).
Regarding Claim 8, Gremillion (as best understood as described above) discloses a plate (as shown in Figures 4 and 5, cap 6 is a plate with an upwardly extending boss having sides 34) to cover the top aperture 11 of a lockout device as claimed in claim 2 (as described above).
Regarding Claim 9, Gremillion is seen as further disclosing the plate (of 6) has a first end (right end as shown in Figure 4) configured to be supported by the set of guide channels (the right end of 6 is “supported” by both channel 16 and the channel defined between 32 and the flange of 3, at least when the cap 6 is locked with the first cover) provided on the first cover 3 and a second end (the second end opposite the end described above and including the upper portion 33) configured to cover the top aperture 11 (via 33
Regarding Claim 10, Gremillion is seen as further disclosing the second end (the left end as shown in Figure 4) is semi-circular in shape (the left end includes the upper portion shown in Figure 4 which includes an arc and therefore is semi-circular in shape).
Regarding Claim 11, Gremillion further discloses the aperture 11 is a bottom aperture (11 extends through the bottom of the device as it extends through 18A and 18B as shown in Figure 1) to accommodate a stem 12 of the valve extending below and through the bottom surface of the lockout device (as shown in Figure 7, the valve stem extending downward via nut 13 to valve housing 46), and the add-on cover 6 is a bush (6 includes a cylindrical surface at 37 or 38 which is structurally indistinguishable from a “bush”; i.e. this limitation does not require another element to rotatably slide along the bush) adapted to extend from the bottom aperture (the cover extends over the bottom aperture and therefore is seen to extend from the bottom aperture via arms 18A and 18B; additionally, the bottom aperture may be seen to extend upwardly into the open space until intersecting with 33) and covers at least a portion of the stem (via 33) to prevent tampering with the valve.
Regarding Claim 12, Gremillion is seen as further disclosing the first cover 3 and the second cover 4 are provided with annular grooves (each cover is seen to include a “groove” defined between the lower end of 32 and the flange of 3 or 4, respectively; these grooves are seen to be “annular” because they extend along the circumferential direction of 32 and it is noted that applicant’s grooves are also arc shaped and not fully annular), proximate to the bottom aperture (near the bottom aperture as this is a broad term) to support the bush (via 41 and 42
Regarding Claim 13, Gremillion (as best understood as described above) discloses a bush (6 includes a cylindrical surface at 37 or 38 which is structurally indistinguishable from a “bush”; i.e. this limitation does not require another element to rotatably slide along the bush) to cover the bottom aperture (aperture 11 extends through the bottom of the device as it extends through 18A and 18B as shown in Figure 1; the bush is seen to cover the bottom aperture at least because the bottom aperture may be seen to extend from the lowermost end of the lock out device upwardly into the open space intersecting with 33) of a lock out device as claimed in claim 11 (as described above).
Regarding Claim 14, Gremillion is seen as further disclosing the bush comprises: a flange portion (as shown in Figures 4 and 5, the portion having opening 39 and extending radially away from 34) configured to be supported by the first cover 10 and the second cover (via a lock through opening 39); and a cylindrical wall portion 34 adapted to cover the at least portion of the stem (covers the top opening of 2 to thereby cover access to the stem).
Regarding Claim 15, Gremillion is seen as further disclosing the bush has a cut (the recess or cut along the axis of 6 defined within surface 37 as shown in Figure 5) extending along its longitudinal axis to allow entry of the stem in the bush (the stem is capable of extending into the bush).
Allowable Subject Matter
Claims 4-6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the combination of limitations set forth in claims 4 and 16.  With respect to claim 4, the closest prior art Gremillion does teach a guide channel (between 32 and the radially extending flange of 3) on the first cover to support cap 6, however, Gremillion fails to teach guide channels to slidably support the plate “in the covered position and the uncovered position” as required by claim 4.  With respect to claim 16, the closest prior art Gremillion teaches locking apertures 16 and 17 but fails to teach first and second sleeves of respective quadrants of the second cover having respective first and second locking apertures for receiving a locking device as recited in claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Meekma et al. (7752876), Marcelle et al. (7197904), Wirth et al. (5092359) and Connolly (280912) all teach lockout devices for valves having first and second covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753